Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Pat. 11,398,997. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to substantially similar systems.  For example, contrast instant claims 1 and 5 with claims 1 and 8 of ‘997:
‘997 Claims 1 and 8
Instant claims 1 and 5
A system for information transfer between communication channels, the system comprising: at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to:
 A system for information transfer between communication channels, the system comprising: at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to:
electronically receive, via a first communication channel associated with an entity, information associated with a transfer of resources from a user at a first time;
electronically receive, via a first communication channel associated with an entity, information associated with a transfer of resources from a user at a first time;
initiate one or more machine learning algorithms on the information associated with the transfer of resources at the first time;
initiate one or more machine learning algorithms on the information associated with the transfer of resources at the first time;
generate, using the one or more machine learning algorithms, a summary of the information associated with the transfer of resources, wherein generating further comprises:
generate, using the one or more machine learning algorithms, a summary of the information associated with the transfer of resources;
retrieving, from an information repository associated with the user, transcripts of information associated with past transfer of resources; 
(claim 5) retrieving, from an information repository associated with the user, transcripts of information associated with past transfer of resources;
assign a positive label to one or more keyphrases in each of the transcripts; 
(claim 5) assign a positive label to one or more keyphrases in each of the transcripts;
determine the one or more features associated with the one or more keyphrases;
(claim 5) determine the one or more features associated with the one or more keyphrases; and
and generate a training dataset with the one or more features and the positive labels;
(claim 5) generate a training dataset with the one or more features and the positive labels.
electronically receive an indication that the user wishes to transfer to a second communication channel;
electronically receive an indication that the user wishes to transfer to a second communication channel; 
(claim 8) electronically retrieve information associated with one or more pending transfer of resources previously initiated by the user with the entity that have not been executed;
electronically retrieve information associated with one or more pending transfer of resources previously initiated by the user with the entity that have not been executed;
(claim 8) determine that the information associated with the transfer of resources is associated with at least one of the one or more pending transfer of resources previously initiated by the user;
determine that the information associated with the transfer of resources is associated with at least one of the one or more pending transfer of resources previously initiated by the user;
(claim 8) retrieve, from a knowledge repository, one or more resolutions previously used to execute one or more transfer of resources similar to the one or more pending transfer of resources;
retrieve, from a knowledge repository, one or more resolutions previously used to execute one or more transfer of resources similar to the one or more pending transfer of resources; 
(claim 8) and apply at least one of the one or more resolutions to execute the transfer of resources.
apply at least one of the one or more resolutions to execute the transfer of resources;
and initiate a communication channel transfer protocol to transmit the summary of the information associated with the transfer of resources to the second communication channel.
and initiate a communication channel transfer protocol to transmit the summary of the information associated with the transfer of resources to the second communication channel.


That is, the differences between the claims are minimal and such differences would have been obvious to one of ordinary skill in the art in view of respective dependent claims. Further, remaining instant claims 2-4 and 6-20 correspond with subject matter disclosed by claims 2-7 and 9-18 of ‘997.  
Therefore, if a patent were to be granted, it may result in an improper timewise extension of the “right to exclude” of the subject matter and may lead to possible harassment by multiple assignees.   
Allowable Subject Matter
Claims 1-20 would be allowable over the prior art of record provided the Double Patenting rejections are alleviated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited on the attached PTO 892. For each art’s particular relevance, see the parent case 16/907,345 (e.g. IDS dated 10/13/2020, the Non-Final Rejection dated 4/26/2022, and/or Notice of Allowance dated 5/24/2022).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452